Citation Nr: 0625962	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-04 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for allergic 
rhinosinusitis, to include as secondary to mustard gas 
exposure.

2. Entitlement to service connection for a pulmonary 
disability, to include as secondary to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from July 1956 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and May 2004 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The issue of service connection for allergic rhinosinusitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran did not experience full body exposure to 
mustard gas in service.

2. The veteran does not have a pulmonary disability that is 
related to active service, including exposure to mustard gas.


CONCLUSION OF LAW

A pulmonary disability, to include as secondary to mustard 
gas exposure, was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A March 2004 letter informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board notes that this 
letter was sent to the appellant prior to the May 2004 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The March 2004 letter advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
letter essentially notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the claim of service connection for a 
pulmonary disability, the Board has concluded that the 
preponderance of the evidence is against this claim.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim should not prevent a Board decision 
on the veteran's claims.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

B. Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The RO was able to obtain the veteran's 
service medical records and personnel papers.  The veteran 
did not identify any private treatment records for VA to 
assist him in obtaining.  The appellant has indicated that he 
has no additional arguments to submit.  There is no evidence 
of record of a current diagnosed disability or persistent 
symptoms.  Therefore, the Board finds that there is not 
enough evidence of record to warrant a VA examination.  See 
38 C.F.R. § 3.159(c)(4).

Analysis

The veteran asserts that he has a pulmonary disability as 
result of exposure to mustard gas during basic training in 
service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, including the pulmonary 
disease, bronchiectasis, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, under the governing regulation pertaining to 
exposure to mustard gas, presumptive service connection is 
warranted if the veteran has experienced: (1) Full body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
certain specified conditions.  38 C.F.R. § 3.316 (2005).  (It 
is noted that chronic pulmonary disease, bronchitis, 
emphysema, and asthma are among the conditions that are 
associated with full body exposure to sulfur mustard.)

The veteran contends that he has current pulmonary problems 
as a result of his military service.  Specifically, he argues 
that they are due to exposure to mustard gas during basic 
training in the gas chambers at Fort Jackson.  However, there 
is no official record that, at any time during the 
appellant's period of active military service, he experienced 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
gas as part of any chamber or field exercise.  It is 
acknowledged that he likely participated in gas chamber 
training exercises; however, there is no evidence he was 
exposed to mustard gas.  Thus, the evidence shows that the 
presumption in favor of service connection for a pulmonary 
disability based on exposure to mustard gas is not applicable 
in this case.  38 C.F.R. § 3.316.

Although the veteran's claim for service connection cannot 
proceed under 38 C.F.R. § 3.316, the Board must also consider 
other theories of service connection.  However, the Board 
finds that there is no medical evidence that warrants service 
connection for a pulmonary disability because there is no 
current diagnosis of a pulmonary disability.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  

A review of the record shows that the veteran does not have a 
current diagnosis of any pulmonary disability.  The veteran 
submitted a February 2004 chest CT scan and a February 2004 
pulmonary report in connection with his claim for service 
connection for a pulmonary disability.  However, neither 
report provides a diagnosis, and the radiology report 
indicates that the veteran has essentially clear lungs with 
no evidence of a lung or pleural disease.  The February 2004 
chest CT scan only reveals a small lesion on the veteran's 
liver.

In light of the above evidence, the Board finds that the 
veteran does not currently have a pulmonary disability, and 
therefore, any claim for service connection must fail.


ORDER

Entitlement to service connection for a pulmonary disability, 
to include as secondary to mustard gas exposure, is denied.



REMAND

The veteran contends that his allergic rhinosinusitis is 
related to his military service.  The Board notes that the 
veteran's service medical records indicate sinus problems 
while in service.  Furthermore, there is a current diagnosis 
of allergic rhinosinusitis.  The veteran was provided a VA 
examination in conjunction with his claim, and although the 
November 2003 VA examination does provide a diagnosis of 
allergic rhinosinusitis, no etiological opinion was given by 
the examiner.  The veteran submitted new evidence in August 
2005, after his appeal was certified to the Board, that is 
relevant to the issue of whether the veteran's allergic 
rhinosinusitis is related to his active military service.  
Specifically, the August 2005 submission includes a statement 
by an otorinolaringologist that has treated the veteran that 
his chronic condition is related to his military service.

The Board finds that the current evidence of record indicates 
that VA's duty to assist the veteran under 38 C.F.R. 
§ 3.159(c)(4) has not been fulfilled.  The veteran was 
provided with a VA examination; however, no etiological 
opinion was provided.  Furthermore, there is evidence of 
record linking the veteran's current disability to service 
that has not been considered by the RO.  Thus, the Board 
finds that the evidence of record is insufficient to decide 
the claim.  Therefore, the Board will remand the veteran's 
claim for service connection for allergic rhinosinusitis for 
another VA examination, including an etiological opinion.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA nose, 
sinus, larynx, and pharynx examination for 
the purpose of ascertaining the etiology 
of the veteran's allergic rhinosinusitis.  
The claims file must be made available to 
the examiner for review in connection with 
the examination, including the veteran's 
service medical records, the November 2003 
VA examination, and the August 2005 
statement from the otorinolaringologist.  
The examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the veteran, the 
examiner should provide an opinion as to 
whether the veteran's allergic 
rhinosinusitis is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
the veteran's military service.  A 
detailed rationale should be provided for 
all opinions.  If it cannot be determined 
whether the veteran's allergic 
rhinosinusitis is related to service on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.

2. Provide the veteran all notice 
regarding the disability rating and 
effective date with regard to the 
veteran's claim for service connection for 
allergic rhinosinusitis.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

3. After completion of the above and any 
other development deemed necessary, review 
the expanded record, and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


